DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/17/2021 has been entered and made of record. Claims 1-20 are cancelled. Claims 21-40 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2021 and 07/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third curve that indicates gamma radiation, as recited in claim 27 and 36 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to displaying an updated graph without significantly more. Claim 30 recites determining that drilling in the underground structure has begun a second time and further updating the interface data to include the second drilling action. This determination can be an observation made by the operator and furthermore, permit the operator to update the interface to reflect the next drilling action. The judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements, i.e. a computing device. The computing device does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using a computing device to generate the user interface data amounts to no more than mere instructions to apply the exception using generic computing components. 
	Claims 31-36 are further rejected under 35 U.S.C. 101 due to their dependency of claim 30.

Allowable Subject Matter
Claims 21-29 and 37-40 are allowed. Claims 30-36 includes allowable subject matter however has 35 U.S.C. 101 issues to attend to. 

The following is an examiner’s statement of reasons for allowance:
Reference ARCHAMBEAULT et al. (6,102,136) is made of record as teaching the art of mapping horizontal bores below a ground surface [abstract]. Displays (24, 34) displays measurement information [7:19-26]. Receiver (22) is a measurement device capable of measuring the depth of the probe below the ground surface [9:1-3], and further displayed on monitor (32). Display (34) of Fig. 9 indicates the depth of the boring head (16) at a particular selected location [9:5-6]. Thus, as rods are expended and depth data is recorded, depth data associated with selected locations along the bore is compiled. Accordingly, a bore map may be generated at display (34) as shown in Fig. 10 [9:20-25]. The horizontal axis provides the length of the bore in the number of rods and rod feet [9:25-27]. 
Reference GRANT et al. (2014/0316706 A1) is made of record as teaching display well legs from different well bores [abstract]. Fig. 2 displays one well log taken at nine different well bores. The well logs include the measurements of various attributes of the underground formations [0019]. The diagram is in three-dimensions such that the well logs are spaced relative to their actual physical locations and the top of the diagram are measurements at ground level and depths decrease down the page [0019].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: a first curve that represents a vertical position of an item in an underground structure at a first time and updating the first curve when drilling at a second time occurs.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
6 May 2022